 In the Matter of EVANS MILLING COMPANY, EMPLOYERandBAKERY,LAUNDRY, DAIRY EMPLOYEES & SALES DRIVERS, LOCAL UNION No. 188,AFL, PETITIONERCase No. 35-RC-198.-Decided July 27,194149DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this ,case was held beforeAlan A. Bruckner, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.The Employer and the Intervenor 1 moved to dismiss the petition uponthe ground of contract bar, which motion will be considered here-inafter.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the, Employer.3.The question concerning representation :The petition herein was filed on February 9, 1949.The Employerand the Intervenor urge, as a bar to this proceeding, a contract betweenthem, executed on June 18, 1945, and amended on October 23, 1945.This contract contains the following provision :This agreement shall become effective on the 18th day of June,1945, and shall remain in full force and effect until November 1,1945, and from year to year thereafter, subject however, to theright of either party to terminate or amend this Agreement atthe end of any yearly period by written notice to the other partyat least thirty (30) days prior to the end of any such year.As the petition herein was filed more than 3. months after the above-mentioned contract had been automatically renewed, such contractordinarily - would bar a present determination of representatives.1 The Employees Association,Inc., of Evans Milling Company,herein called the In-tervenor,was permitted to intervene because of its current contract with the Employer.85 N. L. R. B., No. 71.391 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, the Petitioner contends that the contract contains certainillegal provisions which prevent it from constituting a bar.Amongthe provisions referred to by the Petitioner is a union-securityclause 2which states that all regular employees of the Employer must be mem-bers of the Intervenor in good standing, and that all junior employeesmust become members of the Intervenor..Such provision is obviouslyinvalid in that it does not satisfy the conditions of the. proviso toSection 8 (a) (3) of the Act.'But the Employer and the Intervenorcontend that this provision is rendered ineffective by virtue of a Sup-plemental Agreement, which contains a severability clause 4 statingthat any portion of the 1945 contract, as amended, which is contraryto Federal or State law shall be null and void. In addition, the Em-ployer contends that its letter to the Intervenor, dated September 25,1947, calling attention to the Labor Management Relations Act, 1947,and attempting to cure the unlawful provisions of the contract,in factconstitutes a modification of the contract.We do not agree witheither of these' contentions.With regard to the effect of the Em-ployer's letter of September 25, 1947, the record discloses that therewas adiscussion' between the Employer and the Intervenor concerningthe contents of this letter and that there was a verbal acquiescence onthe part of the Intervenor, but that there was no written or formalacceptance thereof.We have previously held that "in the absence ofa written document, notification of the acceptance of contract pro-posals can not, under any circumstances, create a bargaining contractvalid as a bar." 5 It follows, therefore, that the contract in questionwas not amended or modified by the Employer's letter of September'25, 1947, insofar as the Board's contract bar principlesare concerned,and the unlawful provisionremains in the contract,The Employer further contends that such provision is renderedineffective by virtue of the above-mentioned severabilityclause con-tained in the Supplemental Agreement.We have already held insimilar circumstances that the reasonable construction to be given aseverability clause in relation to an unlawful union-security clause isthat the union-security provision remains effective unless and until theproper tribunal determines that it is invalidsAs the union-securityprovision involved herein is operative until declared illegal, its very2 Contained in SectionI, paragraph(e), of the Contract.8Matter of Morley Manufacturing Company,83 N. L. R. B. 404.4 Paragraph 4 of the Supplemental Agreement.5Matter ofContinentalBus System, Inc.,84 N. L. R. B. 670, and casescited therein.Cf.Matter of Lykens Hosiery Mills, Inc.,82 N.L. R. B. 981. EVANS MILLING COMPANY393existence in the contract acts as a restraint upon those employees de-siring to refrain from union activities within the meaning of Section7 of the Act 7 For the above reasons, we find that the contract of dune18, 1945, as amended, is not a bar to the instant petition.8We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and.(7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of production and maintenanceemployees.The Employer and the Intervenor contend that the unitshould be confined to employees who are paid on an hourly or piece-work basis, such as are covered in their current contract.The recorddiscloses that all production and maintenance employees, with theexception of a janitor whose status will be discussed hereinafter, arepresently paid on an hourly basis.The record further shows thatthe unit sought herein is substantially the same as the one which isnow being bargained for by the Intervenor.°Under these circum-stances, and in accordance with our general policy, we find that aplant-wide unit of production and maintenance employees is appro-priate.The Employer and the Intervenor would exclude, and the Petitionerwould include, a janitor, whose duties are to clean the building inwhich the office clericals work.Although the record shows certainfactors which would unite the janitor with the clerical employees,10 webelieve that the nature of the work which he performs allies him morecloselywith the production and maintenance employees.Accord-ingly, we shall include him within the unit."'We find that all production and maintenance employees at the Em-ployer's Indianapolis, Indiana, plant, including the. janitor, but ex-cluding office and clerical employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.7Matter of Unique Art Manufacturing Company,83 N. L. It. B. 1250;Matter of C.Hager & Sons Hinge Manufacturing Company,80 N. L. It. B. 163.6The fact that the Employer has not enforced the unlawful union-security clause sinceSeptember 25, 1947, does not nullify such provision, inasmuch as it still remains in thecontract.At the hearing, the Employer's counsel stated that the unit descriptioncontained inthe petition has the same meaning as the unit described in the contract.10He is under the same supervision as the clearicals, is paid weekly as they are, performsall his duties in the building in which they are housed, and historically has been excludedfrom the production and maintenance unit.u Matter of Sheffield Iron and Steel Company,77 N. L. It. B. 998, wherein an office-clericaljanitor was included within a unit of production and maintenance employees. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION 12As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but, not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62.of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4,' above, who were.employed, during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or-temporarily laid off, but excluding probationary employees and thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether they desire to be represented, for purposes ofcollective bargaining, by Bakery, Laundry, Dairy Employees & SalesDrivers, Local Union No. 188, AFL, or by The Employees Association,Inc., of Evans Milling Company, or by neither.MEMBER HOUSTON took no part in the consideration of the above:Decision and Direction of Election.CHAIRMAN HERZOG,dissenting :I cannot agree with my colleagues that the contract of November1, 1948, is no bar. to an election on this petition. In September. 1947,the -Employer notified the Intervenor by letter that it would no longer-enforce the union-security and check-off provisions of the earlier con-tract then in effect, because of their conflict with the Act as thenrecently amended.Copies of this letter were posted in the plant andthus brought to the personal attention of the employees themselves.Thereafter, before the contract renewed itself on November 1, 1947,the Employer and the Intervenor met and agreed to eliminate thoseprovisions from the contract.The check-off of dues was thereupondiscontinued.The majority holds that the failure to reduce to writing the modi-fications of the agreement makes them ineffective to eliminate- theillegal provisions from the contract, and that therefore it cannot con-stitute a bar under theHagerdoctrine.13But the Board has recog-32Any participant in the election directed herein may,upon its prompt request to and-approval thereof by the Regional Director,have its name removed from the ballot.13Matter of C. Hager and Sons Hinge Manufacturing Company,80 N. L. R. B. 163. EVANS MILLING COMPANYnized oral closed shop agreements as satisfying the proviso to Section8 (3) of the Act .14Moreover, this is not a situation in which the oralagreement itself would be held to constitute a bar.Here the basic-document is in the usual written form and has been modified, notonly by oral agreement, but by the known practice of the parties formore than 18 months. In view of the modification of the contract in.1947, the notification to the employees of that modification, and therenewal of the contract in 1947 and 1948 as orally modified, I wouldhold the current 1948 contract to be a bar to an election on this petition..The contrary holding of my colleagues seems to me to carry theHagerdoctrine to an unwarranted extreme.When employeesknow,from.their employer's written statement, that there is no intention of en-forcing an unlawful union-security provision, I do not see how itspresence on a piece of paper, especially in the face of its oralrepudia.--tion by bothparties, can "act as a restraint" upon them.14Matter of The Cliffs Dow Chemical Company,64 N. L. R. B. 1419 ;Matter of Genera!Furniture Manufacturing Company,26 N. L. R. B.74; Matter of Ansley Radio Corpora-tion,18 N. L. R. B. 1028;Matter of United Fruit Company,12 N. L. R. B. 404.